Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  March 8, 2019                                                                   Bridget M. McCormack,
                                                                                                   Chief Justice

  158702                                                                                  David F. Viviano,
                                                                                          Chief Justice Pro Tem

                                                                                     Stephen J. Markman
                                                                                          Brian K. Zahra
                                                                                    Richard H. Bernstein
  In re                                                                             Elizabeth T. Clement
                                                                                    Megan K. Cavanagh,
                                                                                                        Justices
  HON. JOSEPH S. FILIP,                                           SC: 158702
  JUDGE, 12th DISTRICT COURT                                      RFI Nos. 2017-22827;
  Jackson, MI                                                     2017-22832

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         The Judicial Tenure Commission has issued a Decision and Recommendation, to
  which the respondent, Honorable Joseph S. Filip, 12th District Court Judge, consents. It
  is accompanied by a settlement agreement, in which the respondent waived his rights,
  stipulated to findings of fact and conclusions of law, and consented to a sanction of
  public censure.

       In resolving this matter, we are mindful of the standards set forth in In re Brown,
  461 Mich. 1291, 1292-1293 (2000):

          Everything else being equal:

          (1) misconduct that is part of a pattern or practice is more serious than an
          isolated instance of misconduct;
          (2) misconduct on the bench is usually more serious than the same
          misconduct off the bench;
          (3) misconduct that is prejudicial to the actual administration of justice is
          more serious than misconduct that is prejudicial only to the appearance of
          propriety;
          (4) misconduct that does not implicate the actual administration of justice,
          or its appearance of impropriety, is less serious than misconduct that does;
          (5) misconduct that occurs spontaneously is less serious than misconduct
          that is premeditated or deliberated;
          (6) misconduct that undermines the ability of the justice system to discover
          the truth of what occurred in a legal controversy, or to reach the most just
          result in such a case, is more serious than misconduct that merely delays
          such discovery;
          (7) misconduct that involves the unequal application of justice on the basis
          of such considerations as race, color, ethnic background, gender, or religion
                                                                                        2

      are more serious than breaches of justice that do not disparage the integrity
      of the system on the basis of a class of citizenship.
       In the present case, those standards are being applied in the context of the
following stipulated findings of fact of the Judicial Tenure Commission, which,
following our de novo review, we adopt as our own:

      1.     Respondent presided over a preliminary examination in the case of People v
             Rama Tyson, case number 1705024FY, on July 14, 2017.

      2.     The prosecution was represented by Assistant Prosecuting Attorney (APA)
             Jeremiah Smith and the defendant was represented by Mr. Sheldon Halpern
             and Ms. Suzanna Kostovski.

      3.     At the conclusion of the testimony and arguments of counsel on July 14,
             respondent asked the parties to brief issues regarding the sufficiency of the
             evidence as to count 2, maintaining a drug house, and as to the execution of
             the search warrant.

      4.     On July 25, 2017, respondent sent the following email to APA Smith:

                    From:         Joe Filip
                    Sent:         Tuesday, July 25, 2017 2:17 PM

                    To:           Jeremiah Smith
                    Subject:      Rama Tyson - Maintaining

                    Read: People v Tarone Washington, COA No.
                    330345; Unpublished July 6, 2014

      5.     The Washington case cited in respondent’s email was relevant to the issue
             respondent had asked the parties to brief as to count 2, maintaining a drug
             house.

      6.     Respondent did not in any way inform either of the defendant’s counsel of
             the Washington case.

      7.     Respondent did not provide a copy of his email to Mr. Smith to either of
             defendant’s counsel.

      8.     Respondent presided over People v Kathleen Adkins, case numbers
             16262SD and 17016SD.
                                                                                     3

9.    The prosecution was represented by APA Smith and the defendant was
      represented by attorney Michael Dungan.

10.   On June 28, 2017, respondent sent the following email to APA Smith:

             From:         Joe Filip
             Sent:         Wednesday, June 28, 2017 7:52 AM
             To:           Jeremiah Smith
             Subject:      Adkins OWIs

             Take a read of People v Solmonson, 261 MA 657
             (2004), cited in People Rassoull Omari Janes, COA
             Unpublished June 15, 2017 (I have a copy).

             Perhaps Jerry Schrotenboer may have some thoughts
             as well.

11.   The cases cited in respondent’s email were relevant to an issue in the case.

12.   Respondent did not in any way inform the defendant’s counsel of these
      cases.

13.   Respondent did not provide a copy of his email to Mr. Smith to defendant’s
      counsel.

14.   APA Smith informed his supervisor, Chief Assistant Prosecuting Attorney
      Kati Rezmierski, of respondent’s email in the Tyson case. Chief APA
      Rezmierski provided a copy to Tyson defense counsel.

15.   APA Smith provided Adkins defense counsel with a copy of the email
      respondent sent him pertaining to the Adkins case.

16.   On September 8, 2017, respondent held a hearing on defense counsel Mr.
      Halpern’s motion to disqualify respondent in the case of People v Rama
      Tyson. . . .

17.   During the course of the September 8 hearing, respondent expressed his
      displeasure that APA Smith and Chief APA Rezmierski had alerted defense
      counsel to the ex parte communications. Respondent stated that APA
      Smith “handled himself in in [sic] a completely unprofessional manner,
      never notified me of his concerns. . .” (Transcript p. 3). Respondent also
      stated “. . . Mr. Smith is a fool that I suffered.” (Transcript p. 8).
                                                                                       4

            Respondent also twice referred to Chief APA Rezmierski as a “cancer” in
            the prosecuting attorney’s office. (Transcript p. 9).

       The standards in Brown are also being applied to the Judicial Tenure
Commission’s legal conclusions to which the respondent stipulated and which we adopt
as our own. The Commission concludes, and we agree, that the respondent’s conduct
constitutes:

      a.    Misconduct in office, as defined by the Michigan Constitution of 1963, as
            amended, Article 6, Section 30 and MCR 9.205;

      b.    Conduct clearly prejudicial to the administration of justice, as defined by
            the Michigan Constitution of 1963, as amended, Article 6, Section 30, and
            MCR 9.205;

      c.    Failure to establish, maintain, enforce and personally observe high
            standards of conduct so that the integrity and independence of the judiciary
            may be preserved, contrary to the Code of Judicial Conduct, Canon 1;

      d.    Irresponsible or improper conduct which erodes public confidence in the
            judiciary, in violation of the Code of Judicial Conduct, Canon 2A;

      e.    Conduct involving impropriety and the appearance of impropriety, in
            violation of the Code of Judicial Conduct, Canon 2A;

      f.    Failure to respect and observe the law and to conduct himself at all times in
            a manner which would enhance the public’s confidence in the integrity and
            impartiality of the judiciary, contrary to the Code of Judicial Conduct,
            Canon 2B;

      g.    Conduct which exposes the legal profession or the courts to obloquy,
            contempt, censure, or reproach, in violation of MCR 9.104(2);

      h.    Lack of personal responsibility for his own behavior and for the proper
            conduct and administration of the court in which he presides, contrary to
            MCR 9.205(A);
                                                                                                                5


      i.       Conduct that violates the standards or rules of professional responsibility
               adopted by the Supreme Court, contrary to MCR 9.104(4);

      j.       Participation in ex parte communications, and consideration of them
               outside the presence of all parties concerning pending or impending
               proceedings, in violation of Code of Judicial Conduct Canon 3A(4);

      k.       Conduct in violation of the Michigan Code of Judicial Conduct Canon 2B
               which states in part, “Without regard to a person’s race, gender, or other
               protected personal characteristic, a judge should treat every person fairly,
               with courtesy and respect,”; and,

      l.       Conduct in violation of the Michigan Code of Judicial Conduct Canon
               3A(3) which states that a judge should be patient, dignified, and courteous
               to attorneys and others.

       After review of the Judicial Tenure Commission’s decision and recommendation,
the settlement agreement, the standards set forth in Brown, and the above findings and
conclusions, we ORDER that the Honorable Joseph S. Filip be publicly censured. This
order stands as our public censure.

       BERNSTEIN, J., would remand to the Judicial Tenure Commission for further
explication.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2019
       a0305
                                                                              Clerk